King Mohammed VI has mandated me
to convey his congratulations, his esteem and his greetings. He also asked me to deliver this royal speech to the General Assembly at its seventieth session.
The current session of the General Assembly is particularly important because it has seen the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1). It is an opportunity to reiterate our collective commitment to achieving one of the lofty objectives of the Charter of the United Nations and to fulfil the aspirations of peoples throughout the world. This session also coincides with the celebration of the seventieth anniversary of the United Nations establishment at a time when the international community is facing serious, unprecedented challenges and challenges that require joint, efficient and integrated action. The Kingdom of Morocco’s position regarding these challenges and the spectrum of regional and international issues will be laid out during the General Assembly’s committee meetings and at the ministerial discussions that will take place on the sidelines of the General Assembly.
The preparation of the development Agenda for the next 15 years must be based on an objective assessment of what we have done since 2000. Have we managed to improve the day-to-day life of the poor? Are the results achieved solid and sustainable enough to withstand tensions, wars and social and economic crises? The review of the Millennium Development Goals shows that tangible progress has been made between 1990 and 2015, yet the remaining gaps among regions throughout the world and within certain countries remain a legitimate cause of concern. This situation tarnishes the image of international cooperation and casts doubt on our collective action within the United Nations.
But that does not necessarily mean that we have failed. This situation should rather lead all stakeholders to consider the best means to promote development and to correct the malfunctions that affect international cooperation. In this context, the Kingdom of Morocco hopes that the Sustainable Development Goals will contribute to developing an ambitious Agenda that can improve the situation at all levels — national, regional and international.
However relevant and promising the Sustainable Development Agenda is, its credibility will depend on our ability to find the financing necessary for its implementation. International cooperation therefore has to keep pace with the new international reality.
10/28 15-29701

30/09/2015 A/70/PV.21
It needs to shake off the legacy and geopolitical calculations of the past and refrain from imposing near impossible conditions for accessing support. The Ebola crisis showed that besides expressions of solidarity dictated by circumstance, the international support to the countries affected was far from sufficient and did not rise to the level of commitment required by the gravity of the situation.
Development does not come through bureaucratic decisions or by means of technical reports that lack credibility. Development requires the deep understanding of the realities of peoples’ existence and their characteristic capacities, as well as an objective analysis of the context in which they live. It also requires serious work to respond to their aspirations and genuine concerns.
I am very familiar with the difficult situation in Africa and I think I know what I am talking about. Many Africans are indeed living in very difficult conditions. The reality is infinitely more cruel and bitter than is indicated in the reports of some international governmental and non-governmental organizations. The life of these Africans is a struggle and subject to daily challenges and scant resources, but at the same time they live with dignity and have a sincere patriotic commitment to a better future.
To address this situation, we must develop an inclusive and consistent mid-term approach with complementary measures. Urgent, practical initiatives are also required because deteriorating conditions and daily pressing needs cannot wait for international bureaucracy to wake up and take the necessary decisions. From that perspective, Africa must be at the heart of international development cooperation in order to help the continent free itself from its colonial past and unlock its potential. Morocco therefore calls on the United Nations and regional and international financial institutions to draft an action plan for the economic transformation of Africa and the provision of steady resources for its financing.
Despite its promise, Africa stands at a crossroads because without substantial and tangible international support, the continent will major inequalities will emerge among its countries. Some countries will progress and develop while others continue to have problems and sink into poverty, ignorance and instability. We call for peace and stability to be made top priorities in order to prevent conflicts, tackle extremism and terrorism, and
resolve the migration problem through an approach that takes into account the dignity of migrants, preserves their basic rights, and addresses the root causes of this phenomenon.
This year in my country, we are celebrating the tenth anniversary of our national human development initiative, which has contributed to reducing poverty, marginalization, exclusion and interregional disparities. It also enabled Morocco to achieve Millennium Development Goal 1 in 2013. International organizations have therefore ranked Morocco third among the five countries in the world to have adopted the best public welfare programmes and initiatives. We are ready to put our experience in this field at the service of our partners, in particular in Africa.
Because of its geographical location and its strategic choices, the Kingdom of Morocco is actively involved in addressing all global issues and concerns, including migration, human rights, climate change, sustainable development and the fight against terrorism. Morocco national response to each has made a sound contribution to international efforts to face these unprecedented global challenges.
Morocco’s commitment to addressing these universal issues is reflected particularly in the fight against climate change, one of the most serious threats facing humankind as a whole. We participated in the Rio Summit in 1992 and have since worked to develop a national environmental policy based on involving all relevant stakeholders and on the effective use of financial resources dedicated to climate issues. This policy is reflected in our adoption of a national charter for environment and sustainable development and in the Green Morocco Plan as well as in our ambitious programmes for solar and wind renewable energy, which aim to meet 42 per cent of Morocco’s energy needs by 2020.
We are also faithfully meeting our commitments in the field of the environment, and in 2015 officially presented our intended nationally determined contribution. This includes strong and ambitious commitments to its participation in setting up an international environmental order that is fair and solidarity based. In this respect Morocco is proposing to host in Marrakesh in 2016 the twenty-second Conference of the Parties to the United Nations Framework Convention on Climate Change.
15-29701 11/28

A/70/PV.21 30/09/2015
We should like to take this opportunity to reiterate our support for France’s efforts to achieve a global, comprehensive, sustainable, balanced and legally binding agreement at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. Therefore we see the Paris and Marrakesh Conferences as two complementary steps towards making a qualitative improvement in the fight against climate change and avoiding previous failures caused by a lack of coordination and cooperation among stakeholders.
We therefore stress the importance of the call issued on 20 September in Tangier by Morocco, together with President François Hollande of France, for collective, solidarity-based international action on climate change. The choice of Morocco to launch this joint initiative was not incidental but a demonstration of the esteem in which our country is held in its position at the vanguard of the efforts of African nations to adopt efficient national strategies in the field of renewable energy. Consistent with this solidarity-based policy, Morocco will spare no effort to broadcast the voices and concerns of the African continent and the small island developing States, which are the most vulnerable to climate change.
The United Nations is today celebrating its seventieth anniversary and has reached the age of maturity, wisdom and responsibility. Those same principles and values should govern the action of the international community in resolving the regional disputes it faces. The Organization’s work must not be a destabilizing factor for countries that contribute to multilateral cooperation and action. Morocco therefore rejects any irresponsible or risky course of action with regard to the regional dispute over the Moroccan Sahara. Indeed, many international Powers fully realize that the unrealistic plans that have been drawn up inside offices and the erroneous proposals that have been made can only undermine the situation in the region.
We have high hopes that the United Nations will maintain its efforts to resolve disputes by peaceful means and remain committed to upholding the sovereignty and territorial integrity of States in order to establish the peace, security and stability to which the peoples of the world aspire.
